Title: To Thomas Jefferson from Felix Pascalis Ouviere, 11 May 1824
From: Ouviere, Felix Pascalis,Mitchell, Samuel L.
To: Jefferson, Thomas


Honoured Sir,
Newyork,
May the 11th 1824.
It is the Gratifying duty of the members of the Linnean Society of Paris, to unite once a year at least, on the Anniversary Birth day of their titular Sage, to exchange useful knowledge and to commune sentiments on subjects of they natural Sciences which they cherish.In the approaching Celebration of the auspicious day (May 24) by the Newyork Branch Society, we could not fail inviting you, Honoured Sir, our distinguished friend and associate; But if many obstacles, as we presume, must deprive us, of your presence at our Festival, we no less feel anxious in the occasion, to lay again before you, our respectful Summon expressing at the same time, and in the name of our Fellow members our renewed wishes for the preservation of your health with the Hommages of the Respectful Sentiments with which we remain Honoured Sir,Your H S and associates.Samuel L. Mitchell Secy PrestFelix Pascalis Prest Br. Sec.Mons Thiebault de Berneaud has sent to Doct. Pascalis a number of Copies of the Tom. 1. Memoires dela Soc Linn de P with the fasciculus containing 14 plates, to supply the members who wish to Subscribe to this and the following.—“La Souscription n’est pas de rigueur pour les  membres etrangers”